DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and response filed 7/29/2022 have been entered and carefully considered but they are not persuasive.
	Claims 1-13 are pending in this application.  Claims 10-12 stand withdrawn as directed to non-elected inventions.  Claim 13 is newly added and essentially corresponds to the elected species. Claims 1-9, 13 are under examination.
	The replacement drawing filed 7/29/2022 is suitable for examination.
Claim Objections
Claim 1 is objected to because of the following informalities:  amended claim 1 has deleted the whole text associated with “(v)” but the “v” itself still exists in the claim, without any step.  The following step recites “(vi)” but it appears it should have been amended to replace what previously was in “(v)…”  The final step should be amended to recite (v) and the remaining “and” currently in (v) should be appended to step (iv).  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s arguments will be addressed below.
With respect to claim 1, the metes and bounds of the phrase “to identify combinations of proteins that can act as immunotherapeutic targets for treatment of leishmaniasis” are unclear.  It is unclear if the combination of proteins act upon the parasite itself, or they act upon a cell based process, to stimulate a specific immune system reaction, etc.  It is further unclear how any selected protein combinations would actually provide any immunotherapeutic target or effective anti- leishmaniasis response.  It is unclear if Applicant intends to raise antibodies against the selected combination or proteins- “an immunotherapeutic target” suggests that anti-protein antibodies could be such an immunotherapeutic; or whether it is the combination of proteins that is administered in a way to stimulate an immune response against the proteins, such as in a protein or subunit vaccine; or whether the proteins themselves are studied to determine whether known drugs, or immunotherapeutics affect those proteins, and interrupt normal Leishmania invasion processes as “treatment.”  The steps of claim 1 do not make this recitation in the preamble any more clear.
The metes and bounds of claim 1 are further unclear with respect to the pathway model, and simulations.   Claim 1 is directed to building a type of simulation of Leishmania infection of certain cell types of the infected host, but the “simulation” does not clearly set forth all of the elements, data, structures and algorithmic steps required to create the simulation, before attempting to validate it, or use it to make any reliable or useful predictions.  The claim attempts to incorporate several complex concepts: a cell pathway model with specific data to represent Leishmaniasis infection; a concept of applying data to that model in an attempt to represent two specific states of Leishmania infection/ invasion; a concept of perturbing two specific states of Leishmania infection in a cellular model system to identify immunostimulating proteins; and testing/ validating the effects of the immune response, in silico, in vitro, and possibly in vivo to identify an “immunotherapeutic targets” in the host cells. Claim 1 does not provide all the necessary and sufficient steps, and data required to achieve the desired goal of that invention: identifying immunostimulatory proteins which would be suitable as immunotherapeutic targets for treatment of leishmaniasis.  
In step (i) claim 1 fails to particularly point out and distinctly claim “APC and T-cell signaling events occurring during Leishmania invasion” as required.  The further clause “by integrating into a protein network inter-cellular and intra-cellular protein-protein interactions occurring between proteins expressed by APCs, T-cells and Leishmania during Leishmania invasion” is not a clear and definite disclosure of what the protein-protein interactions actually are, or what proteins they comprise, or how any “interaction” identifies any “signaling events” as required. There is no source of a protein network to be utilized in this step, which could possibly identify any particular proteins, interactions, and/or signaling events.  Merely reciting “a protein network” does not provide any information as to what that network actually comprises, nor does it provide any information as to how to integrate any signaling events, or protein-protein interactions.  One of skill in the art would not be apprised as to what particular proteins, pathways and signal pathways should be selected to integrate into the protein network.  No particular source provides all of the signaling events occurring during Leishmania invasion, nor does any particular source provide all the proteins, or protein interactions which occur in, or between APCs, T-cells and the parasite itself.  Without a clear understanding and definition of the proteins, pathways, events and interactions required to model Leishmania invasion one of skill in the art would not be apprised as to what proteins, pathways, events or interactions should be selected, nor how they should be applied to any existing protein network, or de novo to a new network.  Step (i) completely lacks the necessary and sufficient information required to build the pathway model.  
Further in claim 1 step (i), the metes and bounds of the terms “proteins expressed by APCs, T-cells and Leishmania during Leishmania invasion” are entirely unclear.  There is no standard definition of the types of proteins which are expressed by the particular cells or parasite.  Protein expression is not a steady state element, protein expression rises and falls over time, depending on the cell cycle, the stage of invasion with the parasite, and other cell-dependent processes.  it is entirely unclear if this is intended to cover all possible proteins from each cell type or parasite, over any stage of cell life, or whether certain specific proteins are intended.  The aspect of a protein which identifies it as belonging to “APCs” instead of “T-cells” is entirely unclear and undefined. The protein itself is the same no matter from where it is expressed, or when.  
With respect to step (ii) of claim 1, the metes and bounds of this step are unclear. The step has been amended to recite “simulating immune responses during Leishmania invasion…” it is entirely unclear whether the model of step (i) comprises all of the possible “immune response” pathways or processes of the host, such that step (ii) could reliably be performed.  APC and T-cells are not the only elements of an immune system in a host, and interactions between proteins expressed by APCs and T-cells do not address any other potential immune response from the host.  The claim further states that the simulation occurs “by translating the protein-protein interactions occurring between proteins expressed by APCs and T-cells into equations using AND, OR or NOT…”  As the model of step (i) fails to set forth any particular protein-protein interactions, signal events, or immune response pathways, it is entirely unclear how to translate the (unspecified) protein-protein interactions…into equations.  One of skill in the art would not be apprised of the specific equations required to practice the invention as claimed. The model of step (i) does not set forth both infected or uninfected reference states of the Leishmania-APC-T-cell pathway model, or any time based states from uninfected to chronic infection of the host.  As such it is entirely unclear where the equations of limitation (ii) are to be carried out within the model of (i), or elsewhere in the system.  It is entirely unclear how to integrate these equations into the model of (i) to “obtain representations of immune responses” as required by the “simulation” of the model as set forth in (ii).  It is unclear what the nature of the simulation is for this step.  The claim fails to set forth and particularly claim all the necessary and specific steps for simulating the model, obtaining uninfected and infected states, to “obtain immune responses” which occur during Leishmania invasion as set forth in the claim.    
The metes and bounds of the equations set forth in limitation (ii) are unclear, particularly with respect to the ellipses present at the end of each equation.  This suggests other elements are required for the equation.  It is entirely unclear from where the data is to be obtained, in order to be applied to the alleged equations to provide any response.  The claim fails to set forth specific data to be obtained or required for carrying out this step.  The step further fails to set forth how any data is to be applied to these equations, as the “variables” of the equation are gene / protein names, and not clearly mathematic equations or statements, or rule based statements.  An equation sets forth all of the elements required to be applied to the base equation, to output a specific result.  These equations fail to clearly set forth what rules, mathematic equations or statements are implemented, and fail to clearly set forth the nature of the data to be applied to those equations to achieve any desired goal.  It is unclear how to begin the simulation, i.e. how to initiate the virtual invasion of Leishmania into the uninfected model, and it is further unclear what data is manipulated or changed from the uninfected model to the infected model.  It is unclear how any particular immune response is triggered such that a representation of the immune response can be made.  
The metes and bounds of step (iii) of claim 1 are unclear.  The step fails to clearly set forth and distinctly claim the steps required to “validate” any response developed from step (ii). Initially, as the nature of the immune response provided in step (ii) has been determined to be indefinite, the alleged “validation” is also indefinite as to what aspect of the response is to be validated, when a response is considered valid or invalid, and what actual steps or processes are to be used for said validation.  When a representation of an immune response becomes “valid” or “invalid” is not clearly set forth such that one of skill could identify acceptable or valid results.  Step (iii) fails to set forth and particularly claim the necessary and sufficient steps require to achieve the desired goal.  
The metes and bounds of step (iv) are entirely unclear.  The limitation “assigning proteins in the Leishmania-APC-T-cell pathway model a binarized value corresponding to up or down regulation of expression of the proteins in the model” fails to set forth how to apply any binary values to any proteins. The model constructed in step (i) does not set forth any gene expression data, or protein expression over time.  There is no step of determining whether any one protein leads to up or down regulation of any proteins in the model.  Without knowledge as to how proteins are expressed over time, or under different circumstances, it is entirely unclear how to determine whether the particular protein indicates upregulation, or downregulation of any other protein in the model.  This limitation fails to set forth where in the Leishmania-APC-T-cell pathway model of step (i) or the simulated immune response model (ii) these equations are to be applied, and fails to set forth how they affect any further elements or processes of the model.  The limitation fails to set forth how to determine up or down regulation of any protein, much less how it affects the expression or regulation of any other protein.  Further in step (iv) it is entirely unclear how the perturbations are to be performed. Merely stating that the proteins are assigned a binary value does not address how one would know what value to assign.   It is unclear specifically what protein, action, or step in the pathway model generated in step (i) or step (ii) is to be perturbed, what the normal phenotypic function of the protein/ action/ step is in both infected and uninfected states, and fails to set forth how to determine whether any change in any protein, action, or step in the model would actually result in a specific, relevant and accurate change in any element of the model.  The point of the perturbation is unclear.  Randomly reversing or changing elements of a virtual cell model would not appear to provide reliable or useful results.  Why the perturbation is being applied is unclear with respect to the cell pathway model AND any later step.  It is entirely unclear what specific information is intended to be achieved through step (iv) and the claim entirely lacks specific steps necessary and sufficient “to identify immuno-stimulator proteins each from the APCs and T-cells.”  There is no specific linkage between any particular protein, a perturbation and a phenotype of “immuno-stimulator” proteins.  There is no specific linkage between any particular protein, and any aspect of an APC or T-cell, or an immune-stimulatory pathway or validated simulated immune responses.  None of these elements are required in the model of step (i) or the simulation in step (ii) so it is further unclear how this step is to be performed with only the limitations of the previous steps.  
The metes and bounds of step (v) are unclear, as all words except for the terminal “and” have been deleted, without deleting or changing the (v).  
The metes and bounds of step (vi) are entirely unclear.  It is entirely unclear how a combination of selected proteins are to be “identified” much less identified as “immune-stimulators” as required.  It is unclear how the computer program, or the user is to “identify” any result as “an effective anti-Leishmania response…” or how they are “suitable as immunotherapeutic targets for treatment of leishmaniasis.”  What aspect of a combination of upregulated or downregulated proteins contributes to the ability to stimulate an immune response and it is unclear what in silico processes are required to identify elements which qualify as immune-stimulators.  It is unclear if this requires processes such as 3D simulation models, docking models, antigen prediction modeling or any other computer based process.  This limitation is written entirely in results based language, and lacks all necessary and sufficient steps required to achieve the result. It is unclear what aspect of the selected proteins combinations are to be recognized as immune-stimulators, and how the efficacy of the protein combinations as an anti-Leishmania response are to be determined.  
The metes and bounds of step (vi) are entirely unclear.  This appears to attempt to embrace steps of drug testing (in silico, in vitro and/or in vivo) “to yield an effective anti-Leishmania response.”  The limitation fails to set forth any particular steps to identify any given protein or proteins as a possible anti-leishmania response, and similarly fails to set forth how to determine any response would be an “effective” response.  The limitation fails to set forth the necessary and sufficient steps required to achieve the desired goal of the limitation.  One of skill would not be apprised as to what proteins to analyze, what aspect of the proteins are to be analyzed to determine an anti-leishmania response, and what response represents an effective anti-leishmania response.  
While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of claims 2-4 are unclear.  It is unclear from where in claim 1 the particular proteins, and numbers of proteins originate.  If they are intended to be the result of claim 1, it is entirely unclear how to carry out the method of claim 1 and obtain the specifically elected proteins (SHP2 and TLR3) or the generically stated groups of proteins from claims 2-4.  If these proteins are intended to be the perturbed in the simulation of the model, the claim should expressly recite where in claim 1 the particular protein information of the elected proteins is to be applied specifically to the model and simulation of claim 1 to achieve the three unspecified T-cell molecules or two APC molecules.  Additionally, the term “molecules” lacks basis in claim 1 as amended.  Claim 1 now is limited to proteins, which is a narrower class of elements than the term “molecules” which encompasses proteins, DNA, RNA of all forms, small molecules, ions, glycosylation elements or other post translational elements of a protein.  
The metes and bounds of claim 5 are entirely unclear.  This limitation appears to attempt to limit the cell-pathway model of claim 1, however, it is entirely unclear how to determine the number of alleged nodes or cell related molecules. It is entirely unclear what proteins the 293 nodes actually represent.  Reciting the number from each type of cell is not an identification of any specific protein.  It is not an identification of the actual steps of the simulation that produce the nodes.  It is entirely unclear if the model or simulation of steps (i) and (ii) of claim 1 will always result in the same structure or number of nodes/ molecules.  It is entirely unclear how to construct the specifically recited pathway model to comprise the exact number of nodes and molecules, as the model of claim 1 does not set forth any specific nodes, or proteins, or edges between nodes.  No such information exists in the model of claim 1 steps (i and ii) or in the overall method of claim 1.  
The metes and bounds of claim 6 are entirely unclear.  This limitation uses results-based language, and appears to attempt to define the responses which the cell-pathway model can make, however the limitation fails to set forth how step (ii) of the method of claim 1 is altered or limited to present only these three options, nor does it set forth how to adjust the model of step (i) to produce any equations similar to those in (ii) which can be limited to the desired results. It is unclear how to link any specific stimulation of the model of step (i) to any given result.  No data regarding known interactions or linkages are clearly required by the model of step (i) such that this can be carried out.
The metes and bounds of claim 7 are unclear.  These elements of claim 7 appear to already be present in amended claim 1 and 6.  Assigning binarized values is present in step (iv) of claim 1.  It is unclear how this further limits the method of claim 1 or claim 6 which depends from claim 1.  
The metes and bounds of claims 8-9 are unclear.  None of the specific proteins recited in these claims are clearly and specifically required to be present in the model of the Leishmania-APC-Tcell pathway.  Claim 1 lacks any and all specific protein information for the listed proteins, including protein sequences, expression profile, protein activities, protein activation, known mutations, presence or absence in any immunology-related pathways, or any other element required in claims 8 and 9.  It is entirely unclear how to manipulate the model or simulation of claim 1, to achieve the listed proteins “for simultaneously regulating NO production, TH1 immune response and TH2 response to expedite clearance of Leishmania pathogen from an infected host cell.”  It is unclear where in claim 1 these combinations are to be implemented- in the cell pathway model (step i), in the stimulation (step ii), in the perturbation (step iv), in the immune response pathway (step iv), in a model of Leishmania invasion or as possible treatments, or as a representation of an effective treatment (step vi).  The claims fail to set forth how to create or modify the model of claim 1, such that the model leads to the selection of the proteins listed in claims 8 and 9, AND such that the nitric oxide production is regulated, the TH1 immune response is regulated, or the TH2 response is regulated “to expedite clearance.”  No aspects of what particular proteins, immune responses, or signal pathways are required to clear the Leishmania pathogen are set forth, nor is there any information provided as to how to expedite the clearance.
The metes and bounds of claim 13 are unclear.  It is unclear if the listed combination of “SHP2 and TLR3” will always be the combination selected from the method of claim 1.  It is unclear if this combination of proteins is a representation of an effective anti-Leishmania response, nor is it clear whether this combination of proteins are “suitable as immunotherapeutic targets for treatment of leishmaniasis.”  These two concepts are quite different.  The representation of an anti-Leishmania response is noting that when these two proteins are expressed in the model, it represents that an immune response has happened.  The determination that proteins are “suitable as immunotherapeutic targets” has the connotation that the two proteins themselves are the treatment (being immunotherapeutic by inducing an immune response against the two proteins) or that the combination of proteins are to be analyzed to identify what might inhibit or block the functions of the proteins; or that the combination of proteins are to be analyzed to determine how to elicit the overexpression of those proteins through the manipulation of the signal pathway or immune response pathway upstream of these proteins in the model.
Applicant’s arguments:
Applicant’s arguments with respect to the rejections under 35 USC 112(b) have been carefully considered but are not persuasive.  While the examiner recognizes some of the amendments were made in an attempt to obviate these rejections, indefiniteness remains, or was introduced by the amendments.
With respect to what the metes and bounds are of the various terms rejected above, applicant is reminded that while claims are read in light of the specification, limitations from the specification cannot be read into the claims.  This is especially critical when the actual proteins, signal cascades, signal events, inter-cellular and intra-cellular interactions are not provided in the claim.  None of the places alleged to provide a definition of the term actually provides a limited specific definition other than the plain meaning, or art understood meaning of the terms.  The locations such as [0121] does not state that the proteins listed are the only proteins required.  “In case of APC, the pathways which are considered in the present model include…” This is not a statement that these are sufficient.  These do not provide how the various proteins are linked in a pathway representing real world intracellular or intracellular pathways.  The nature of the cross-talk is not clearly identified, merely that the certain listed proteins are included, but not what pathways they interlink, or how adding this affects any other element of the model.  Removing how a step is to be carried out entirely (i.e. step iii) fails to remedy the indefiniteness of the validation process itself.  At the time of filing there is no art approved list of all the proteins, interactions, and responses required to model Leishmania invasion of a host.  The specification fails to identify what these proteins are, what they interact with, and what the subsequent responses or immune responses are to comprise. Merely listing the number of nodes, without identifying what proteins are placed as a node, and without identifying what other nodes are to be connected to any one specific protein node, is not a clearly defined model which has observable metes and bounds.  
MPEP 2173 discusses issues under 35 USC 112(b), with respect to the expectation from Applicant to particularly point out and distinctly claim the invention, and the determination of the scope of the claims such that the public is informed of the boundaries of what constitutes infringement of any patent issued.  While Applicant can be their own lexicographer, any special meaning for any term of the claims must be specifically recited in the specification, and must be a limiting definition, not a recitation of possibilities.
As required by MPEP 2173, the examiner assessed the broadest reasonable interpretation of the claims, utilizing the plain meaning given to the term by those of ordinary skill in the art at the time of the invention.  The examiner reviewed the entire disclosure to attempt to determine whether the claims were definite, particularly looking to the specification for any special meanings or terms.  The specification does not clearly provide limited definitions for the multiple issues cited above, nor would one of skill be apprised as to what particular limitations should actually comprise: i.e. what specific proteins, what specific pathways, what specific equations, and what specific treatments.  The claims lack the required linkages and specific processes required to construct the required model, to simulate a Leishmania invasion, to identify an immune response in the model, to identify proteins which are related to an effective anti-Leishmania response, or to identify proteins as suitable immunotherapeutic targets.  The prior art published before the filing date was perused, and no standard definitions, of proteins, protein activities, protein interactions, protein pathways, signal cascades, or APC-T-cell-Leishmania models appears to exist.  The examiner studied each limitation in the claims as well as the claims as a whole in the analysis, including how dependent claims are intended to modify the independent claims.  
MPEP 2173: “It is highly desirable to have applicants resolve ambiguity by amending the claims during prosecution of the application rather than attempting to resolve the ambiguity in subsequent litigation of the issued patent. Halliburton Energy Servs., 514 F.3d at 1255. Thus, in response to an examiner’s rejection for indefiniteness, an applicant may resolve the ambiguity by amending the claim, or by providing a persuasive explanation on the record that a person of ordinary skill in the relevant art would not consider the claim language unclear. In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014). For the latter option, in some cases, it may be necessary for the applicant to provide a separate definition (such as from an art-recognized dictionary) to show how the ordinarily-skilled artisan would have understood the claim language at issue.”

Claims 1-9 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims as amended are directed to “in silico” methods for identifying combinations of proteins “that can act as immunotherapeutic targets for treatment of leishmaniasis” and claim 1 ends with “identifying a combination of proteins as immune-stimulators for producing an effective anti-Leishmania response” and “suitable as immunotherapeutic targets for treatment of leishmaniasis.”
As set forth in MPEP 2181 and 2185, the claims utilizing computer-implemented or in silico processes must be supported by adequate written description of the step-by-step directions, algorithms, or structures to carry out the claimed steps. MPEP 2185 states: “the claims are “lacking adequate written description because the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.” As an example, if the  specialized or in silico function limitation is computer-implemented, and the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention the claims lack written description. see MPEP § 2161.01 and MPEP § 2181, subsection IV.”
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC summarized eight factors to be considered in a determination of "undue experimentation” which can also address the sufficiency of the written description of the claimed invention. These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
MPEP 2181: In cases involving a computer-implemented limitations, “the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.”
Further, "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted).”
Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer that carries out the specialized functions of the claims. “An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; and others) MPEP 2181. 
However, merely repeating the same results based language in a flow chart, or in the specification, without further disclosure as to how the result is to be achieved is not sufficient.
In addition, merely referencing a specialized computer (e.g., a "bank computer" or “in silico”) some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. 
In considering the factors for the instant claims:
a) In order to practice the claimed invention one of skill in the art must “construct” an in silico based model of Leishmania invasion comprising proteins expressed by APCs, T-cells and the parasite, how these proteins interact within a cell or between cells, signaling events that happen in the cells, immune responses provoked in the host, and Leishmania-APC-Tcell data;  one of skill must stimulate the model to obtain simulated immune responses from the model, the cells, or the parasite, related to particular incomplete equations, validate the identified immune responses in an undefined way, perturb the stimulated model to identify immunostimulatory proteins, identify up or down regulation of certain proteins, and identify protein combinations which yield an effective anti-leishmania response and/or are immunotherapeutic targets.
b) The specification provides generic statements regarding Leishmania infections/ invasions, and some known information about immune responses to Leishmania, current treatments, as well as a restatement of the claims at pages 1-12.
c) The specification provides Fig 1, and lists of TLR proteins, lists of a few names of signaling pathways such as MAPK pathway and activation of certain proteins or transcription factors, for example at page 13.  This disclosure indicates that the model comprises only equations 1-3, but Eq 1-3 are not complete in their disclosure, as each comprises ellipses indicating inclusion of other unnamed data. Table 1 lists 5 specific agonist/antagonist pairs.  Page 14-15 discusses how the signaling network consists of a total of 293 nodes… etc, but fails to set forth what each node comprises-specifically.  Similarly, there is not a recitation of 82 specific APC molecules; 206 specific T-cell molecules, 5 Leishmania related molecules and there is no specific recitation of what the 400 or more protein-protein interactions actually are.  (p14-15).  The disclosures of p15 are not limited definitions of the actual elements required to be a part of the in silico model, and do not set forth actual pathways, or equations which specifically represent Leishmania infection of an immune cell or host.  Various possible pathways are disclosed in the figures, but the proteins/ molecules, interactions or activities are not specifically required by the claim, nor is there a specific combination of elements which would provide a complete, workable in silico model of a cell or cells under infection with Leishmania.  Page 18-19 set forth treatment of patients with some known drugs that interact with certain known proteins within an immune response pathway, but this is not a disclosure of the elements necessary and sufficient to create, or reconstruct the required in silico model, and identify an effective anti-Leishmania response, or provide immunotherapeutic targets.
Example 2 asserts that “the interactions of the entire network, including all important regulations between T-cell and APC were translated into Logical equations…using AND, OR and NOT logical gates in a biologically meaningful way.”  However, the details of all of those equations are not provided by the specification nor required for the model of claim 1. Example 3 notes that Figure 1 is a simplified version of the newly reconstructed pathway diagram, indicating that other members exist.  Example 3 notes that “the in silico model integrates all possible inter-cellular and intra-cellular signaling events that occur between two immune cells during Leishmania invasion,” (p21) however, there is no disclosure of the details of all of those possible signaling events, what specific proteins are involved, how the signal event affects any particular cellular pathway, nor are they all clearly required in claim 1.  “various crosstalk reactions are also considered in the model” as noted at page 22, which are not specifically described in the specification or required for claim 1. 
Example 4 sets forth certain experimental data, as well as generically stated K-means clustering from publicly available BOOLNET software not set forth in the claims. The specifics of the BOOLNET version, parameters, and specific calculations are not provided in the specification.  The specification does not clearly cite the Mussel paper provided with the response.  The claims are not written as an improvement on the Mussel program.  No particular algorithms, steps, or processes of the BOOLNET software are pointed out as useful in the claimed invention. Uninfected and infected states are allegedly induced by turning on or off Leishmania proteins- but not T cell or APC proteins.  The specification does not clearly set forth all the necessary and sufficient steps encompassed by these specific computer models in these experiments, nor are they clearly required in any claim. Example 5 sets forth iteration of the model until a steady state is obtained.  The claim lacks such a step.  The example further notes that 163 specific molecules were perturbed in the stabilized model to identify important proteins.  The identity of the 163 specific molecules are not disclosed, nor particularly set forth in the claims.  
Examples 6-9 attempt to validate the model with experimental data, shown in Fig 2 et al.  However, the actual algorithms or step-by-step processes required to validate the model are not set forth in the specification, nor specifically set forth in the claim.  Listing of various protein names, and listings of pathways they may be a part of is not a specific disclosure of the required in silico model, required in silico infection states, required information as to APC and T cells, and their signaling pathways, nor is it a disclosure of a working in silico model of Leishmania infection of immune cells in a host.  
d) The claimed invention is drawn to a method of identifying combinations of proteins which are immune-stimulators for treatment of leishmaniasis infection, by building a type of in silico or virtual simulation of Leishmania infection of certain cell types, and attempts to incorporate several complex concepts: a cell pathway model with specific data to represent Leishmania infection; a concept of applying data to that model in an attempt to represent two specific states of Leishmania infection/ invasion (from uninfected to infected); a concept of perturbing two specific states of Leishmania infection in a cellular model system to identify immune-stimulator proteins; and testing/ validating the effects of the immune response, in silico, in vitro, and possibly in vivo to identify an “effective anti-leishmania response” or to identify specific protein combinations as suitable “immunotherapeutic targets.”
e) Leishmania infection has been the subject of intense scientific scrutiny for decades, in an attempt to identify successful anti-Leishmania treatments.  While complex interactions between Leishmania and certain immune cells such as T cells and APC have been documented, the results can be contradictory and difficult to interpret due to the different strategies employed by Leishmania in vivo to evade immune surveillance and establish chronic infection of the host.  A recent review of the “modulation of the host innate immune response by Leishmania parasites” by Garcia (2010) attempts to describe all of the immune response pathways which are affected by infection, be it upregulation or downregulation, and the resulting effects on the infected cells.  Even given such detailed descriptions by Garcia, no specific in silico equations, rules, algorithms representing pathways, pathway elements, or the like are disclosed and no overall computer model completely describing and detailing the evasion of innate immune responses by Leishmania are disclosed.  
A review by Kaye et al (2011) similarly attempts to describe the complexity of the pathogen-host interface in Leishmania infection. Kaye notes (p604) the review focuses on 
“some of the major advances from the past few years in our understanding of the immunology and cell biology of the interactions between the host and Leishmania spp., and highlight some of the differences in immune regulation that have been uncovered from studies of various Leishmania spp. in animal models and in humans. Although this review is not completely comprehensive, we aim to provide a picture of the complexity that underpins the host response to these parasites,  and hence to highlight the potential pitfalls that are associated with developing one simple model for leishmaniasis pathogenesis.”  

This directly suggests that a simplified model, using only part of the overall immune response to Leishmania infection would be incomplete and provide inaccurate or ineffective results.  Some pathways which affect infectivity in a given way for a given Leishmania strain, may act completely differently when considering infection by a different strain of Leishmania.  The introduction of Kaye at page 604 lists at least 7 known Leishmania species relevant to different types of human host infection (cutaneous, visceral).  This supports the assertion that even if all of the host immune responses to a specific strain of Leishmania were to be disclosed, and somehow computerized including pathway information, all of that could still be ineffective for any other strain of Leishmania, or another route or type of infection (visceral or cutaneous).  Kaye details the many cell types involved during infection, the multiple host pathways, crosstalk, and discloses a multitude of cytokines, enzymes, membrane proteins, cellular structures and functions in the host cell, how they are affected by Leishmania as well as the strategies known to be employed in some instances to evade immune surveillance such as adaptive immunity, and persistence.  Even with all of this knowledge, an in silico model which accurately represents Leishmania invasion of a human host or human immune cells cannot be fully detailed or described by Kaye.   
A review by Ruiz (2007) discusses, in detail, what was known about the immune response in Leishmania infection. In the combination of the Leishmania pathogen, APC cells which present antigens through the MHC complex, and T-cells, not all responses and interactions are known or fully understood.  Ruiz points out that:
“The Leishmania infection is accompanied by a complex immune response that begins with the innate response, where innate receptors such as TLR2 present on macro-phages, DC and NK cells recognize molecules present on the parasite surface, such as lipophosphoglycan), and induce the production of proinﬂammatory cytokines such as TNF-α, IFN-γ and IL-12, as well as costimulatory molecules (7,8). In this disease, macrophages play a triple role since they are host cells, antigen-presenting cells (APC) that activate speciﬁc T cells and effector cells whose leishmanicidal efﬁcacy depends on the presence of activating cytokines such as IFN-γ and TNF-α (9).”p671.

“Even though the cytokine production by immune cells has been thoroughly analyzed in leishmaniasis, the participation of cytotoxic cells is currently a ﬁeld of intense research. Cytotoxicity can be achieved through various cell types such as CD8 T, NK, CD4 T and NKT cells, mainly through mechanisms involving antigen-dependent or-independent apoptosis of target cells. In this review, we focus on CD8 T cells because these cells have been considered a possible target for vaccine design (13).” P672.

Ruiz goes on to illustrate the indirect method of T-cell activation in Figure 2, and the direct activation in Figure 3.  With respect to the activation of CD8+ T-cells, Ruiz states that: 
“Controversy still remains regarding the route of activation of CD8 cells in leishmaniasis, since Leishmania reside within the PV of the macrophage and it is not clear how these cells present Leishmania antigens to CD8 T cells through MCH class I. In particular, it is not known how the contents of the PV can reach the cytosol to be degraded by the proteasome and transported into the endoplasmic reticulum, where the peptides are bound to MHC class I molecules.”
 “Despite the evidence that Leishmania antigens can be presented by MHC class I, the mechanism through which exogenous antigens gain entry into the cytosol of the macrophage or DC remains elusive. A mechanism named cross-presentation (direct mechanism) depends on the chaperone protein Sec61, which has been described both in DC and in macrophages (31–33). This phenomenon is based on the fusion of the phagosome with the endoplasmic reticulum, which permits the uptake of Sec61, a protein responsible for the selective transport of internalized antigens to the cytosol where they can be processed for MHC class I presentation (34). Although this mechanism has not been demonstrated in leishmaniasis, it could be a possible mechanism by which Leishmania proteins are transported across the PV membrane into the cytosol where they could be digested by the proteasome in order to be presented by MHC class I molecules to CD8 T cells (Figure 3).” P674

Figure 4 of Ruiz is an illustration of critical questions about Leishmania, APC cells and T cells which remain.  “Figure 4 Questions unresolved. CD8 cytotoxic T cells induce apoptosis of infected macrophages through various possible mechanisms. After the CD8 T cell receptor (TCR) recognizes Leishmania antigens presented by MHC class I molecules, they possibly induce apoptosis through the granzyme/perforin mechanism or through Fas/FasL. It remains unknown if the intercellular Leishmania parasites are also degraded throughout the apoptotic process or if amastigotes are liberated. Additionally, cytotoxic CD8 T cells possibly also secrete inhibitory cytokines such as IL-4, IL-10 and TGF-β, which downregulate the immune response.”
With respect to activation of CD4+ T cells, and their possible importance in the production of effective immune responses, Carbo-Barrios (2014) provides a description of several computer models attempting to capture all the relevant proteins, pathways, actions, and operations needed to promote CD4+ T-cell differentiation, or to assess CD4+ T cell heterogeneity. Over time, the computer simulation models have added more an more signal activation pathways, the proteins involved in those pathways, and the result of the activation of the CD4 cells by the immune system in response to infection.  
“The most recent systems biology markup language (SBML)-compliant network [30] provides a structured understanding on different pathways involved in CD4+ T cell differentiation (Figure 1.1). Another example would be the model by Mendoza et al. [31]. In this model, a continuous dynamical system, in the form of a set of coupled ordinary differential equations, was used. Such strategy was then applied to a regulatory network of 36 nodes, representing four CD4+ T cell phenotypes (Th1, Th2, Th17, and Treg). Although this model creates a framework for four phenotypes, the calibration of this larger network, however, was not conducted with experimental data but with default parameters that enabled the differentiation of the 4 phenotypes, not taking in consideration if reactions occur in a rapid or slow fashion, for example.” Introduction.
“The computational CD4+ T cell differentiation landscape has generated several validated studies. We validated experimentally that activation of the transcription factor peroxisome proliferator activated receptor gamma (PPARg) favored the plasticity of Th17 cells towards iTreg cells, a key prediction of our CD4+ T cell model [28]. This model consisted of 60 differential equations, representing 52 reactions and 93 species, computing the differentiation of a CD4+ T cell into Th1, Th2, Th17, and Treg. The model included cytokines, nuclear receptors and transcription factors that defined fate and function of CD4+ T cells. The first set of computationally derived hypotheses were centered around PPARγ and its modulatory role between Th17 and iTreg. Time course simulations illustrated how PPARγ can trigger plasticity in IL-17A+ producing Th17 cells, causing the system to become a iTreg CD4+ T cell. To validate this prediction, in vitro and in vivo experiments in the context of an IBD onset were designed with PPARγ null CD4+ T cells as well as with a treatment with pioglitazone, a PPARγ activator. The study presented in [41] also validated the interaction of FOXP3 and mTOR following TCR activation by purifying and activating DCs and CD4+ T cells and assessing the expression of different intracellular markers using cell staining and flow cytometry. Another example is the validation of the time-dependent, dual T-bet wave during Th1 differentiation validated using gene expression analysis in CD4+ T cells isolated from wild-type and IFNγ null mice [23].” P11
Carbo-Barrios is a demonstration that even if a detailed computer model may exist for one element of a complex system such as the immune system, it is unknown if all parameters are present and correct to simulate the stimulation of an effective immune response for all possible types of pathogens or antigens.  The models described by Carbo-Barrios have complex, and specifically recited pathways, proteins, enzymes, signals, cytokines, and responses over time.  Even with such specialized knowledge, it does not necessarily reflect real-world responses in a general sense.  Even between different pathogens, different pathways are activated, depending on the nature of the pathogen, how it is taken up by APC, what antigens are presented to the T cells, be they CD4 or CD8 T cells.  Therefore for any specific pathogen, such as Leishmania, the same level of knowledge for each of the cell types, their pathways, signaling events, cytokines, antigens, and induced responses are required.
Without knowledge as to all the intracellular and intercellular pathways that are activated by or involved in Leishmania invasion of a host, it appears nearly impossible to create a computer simulation model that would provide any realistic results.  
Doyle (2009) is a disclosure of a biochemical pathways database for Leishmania major.  
“While data mining and annotation of the genomes of three Leishmania species has provided an initial inventory of predicted metabolic components and associated pathways, resources for integrating this information into metabolic networks and incorporating data from transcript, protein, and metabolite profiling studies is currently lacking. The development of a reliable, expertly curated, and widely available model of Leishmania metabolic networks is required to facilitate systems analysis, as well as discovery and prioritization of new drug targets for this important human pathogen. Description: The LeishCyc database was initially built from the genome sequence of Leishmania major (v5.2), based on the annotation published by the Wellcome Trust Sanger Institute. LeishCyc was manually curated to remove errors, correct automated predictions, and add information from the literature. The ongoing curation is based on public sources, literature searches, and our own experimental and bioinformatics studies. In a number of instances we have improved on the original genome annotation, and, in some ambiguous cases, collected relevant information from the literature in order to help clarify gene or protein annotation in the future. All genes in LeishCyc are linked to the corresponding entry in GeneDB (Wellcome Trust Sanger Institute).” (Abstract). 
“The L. major genome contains 8283 genes predicted to encode polypeptides. The Pathway Tools software matched 574 of these genes to MetaCyc reactions based on the presence of an EC number in the gene annotation. Another 267 polypeptides, where no EC number was supplied, were matched to reactions based on their annotated name. The automated build resulted in 841 enzymes predicted for L. major. After the initial build, the list of 'probable enzymes' was constructed. Probable enzymes were gene products predicted to be enzymes but which could not be matched to any particular reaction by PathoLogic. These entries were manually reviewed and assigned to reactions where possible. There were 328 probable enzymes predicted for L. major and 148 were assigned to reactions by manual review. At present LeishCyc contains 1027 enzymes and 566 metabolites organized into 704 enzymatic reactions, 37 transport reactions, and 143 metabolic pathways (Table 1).
Only pathways present in MetaCyc can be automatically incorporated into the pathway database by Pathway Tools s MetaCyc contains predominantly bacterial and plant pathways, some pathways known to be present in Leishmania spp were not present in the initial LeishCyc build. For example, MetaCyc lacked pathways involved in the assembly of the major surface glycoconjugates of Leishmania, including the biosynthesis of glycosylphosphatidylinositols (GPIs) and related glycolipids, and the assembly of complex phosphoglycans on the cell surface and secreted proteins and glycolipids [26]. These and other new pathways were therefore manually created for LeishCyc based on the literature references. In addition, it was necessary to modify some of the automatically imported pathways in order to accurately represent known metabolic pathways in Leishmania spp. For example, the pathways for dolichyl-diphosphooligosaccharide and fatty acid biosynthesis were modified to reflect what has been experimentally observed or predicted for Leishmania [27,28]. In total, 66 pathways were created or mod-ified in LeishCyc [see Additional file 1]. We have also added links between the LeishCyc pathways to show how they connect to each other.” P3. 

This very detailed analysis of Leishmania, does not provide any of the information required for the APC cell pathways, proteins, or signals, nor does it provide any of the information for the T-cell pathways, proteins, or signals.  It does not address any specific immune responses provoked by Leishmania.  All of this information would be required in order to generate a model that has a chance to generate results most similar to real-life observations.
Most recently, Thornburgh et al (2022) published a whole cell, fully dynamic kinetic model in a “minimal cell” with a reduced genome of 493 genes (abstract).  The disclosure of Thornburg is directed to studying fundamental cell processes in eukaryotic cells, and notes: 
“A complete description of the state of the cell requires knowledge of its size, shape, components, intracellular reactions, and interactions with its environment, all of these as a function of time and cell growth. Adding to this list is the need for theoretical models and simulations that interpret and integrate this daunting amount of experimental data. Due to large numbers of genes with unknown function and the complexity in model systems such as Escherichia coli, along with the broad range of concentrations and timescales that need to be considered, simulating a complete description of the state of a cell has been challenging. The development of whole-cell models (WCMs) and how they have progressed from genome-scale metabolic models (GSMMs) and the calculation of their steady-state fluxes has been recently reviewed. The most comprehensive models have been developed for Mycoplasma genitalium and E. coli (Karr et al., 2012; Macklin et al., 2020), where the subsystems were treated in terms of ordinary differential equations, flux balance analysis, and stochastic simulations. Common challenges are establishing the reaction networks and the availability of kinetic parameters and -omics data such as metabolomics and proteomics to use as initial conditions. No one bacterium has a complete set of parameters and -omics data, so the development of a WCM relies upon synthesizing information from other well-studied organisms. Unlike the previous WCMs, the simulations we present here are based on fully dynamical kinetic models where subsystem networks and chemical species are interconnected continuously over time on a single-cell basis.” (p345).  

Thornburg further notes: 
“Because of the large variation in timescales and concentrations, developing a whole-cell model that treats metabolism, genetic information processes, and growth can, at the moment, only be achieved by hybrid stochastic and deterministic simulations. Kinetics of the essential metabolic network are handled deterministically via ordinary differential equations (ODEs), and the kinetics of the genetic information processes are handled with stochastic simulations. We consider here two models of the stochastic simulations (Figure S3): a chemical master equation (CME) description that assumes that the whole cell is well stirred and implicitly includes the effects of diffusion in the rates of transcription, mRNA degradation, and translation; and a reaction-diffusion master equation (RDME) description that requires macromolecules to diffuse to each other for reactions to take place in the spatially heterogeneous environment of the cell. In our simulations, we record time-dependent particle counts of each molecule and intermediate, fluxes of all metabolic reactions, and in the spatial model, the position of each macro- molecule within the cell.” (p346) 

All of these specific elements appear to be required to be computerized and standardized prior to investigation of Leishmania and its effects, and prior to building a model of all the interactions between APCs, T cells and Leishmania.  The instant disclosure fails to set forth all of the data, pathways, annotations, reactions, interactions with environment, algorithms, equations, kinetics, spatial distributions of proteins, metabolomic data, and step by step directions for creating a Leishmania-APC-T-cell pathway model as set forth in the claims.  At the time of the invention, (2015) one of skill would not have had all of the required information readily available, nor was there a prior art in silico model meeting the claimed limitations.  
f) The skill of those in the art of bioinformatics, immunology and immunoinformatics is high. Bioinformatics requires both high levels of biological knowledge, and in depth knowledge of the specialized statistical models or processes required.
g) The prior art predicts that the creation of a fully functional virtual model of Leishmania invading a cellular environment, and all of the immune response pathways required in depth analysis and complex algorithmic processes.  The prior art further predicts that any given pathway has a wide variety of proteins involved, both directly with certain immune response pathways, and between differing pathways, all of which affect signal propagation through the infected cells or cellular environment.  Each pathway and set of interactions, kinetics, energy requirements associated with that pathway are difficult to describe in a single type of simulation system, and may require both stochastic and deterministic simulations.  Merely downloading previous published or curated pathway information is not an integration of that pathway into a fully functional cell model representative of actual events in the listed cells during invasion by Leishmania, and does not necessarily accurately predict the behavior of any natural process.  Each pathway must be thoroughly studied with respect to all interactions in the cell itself, interactions between host cells and what processes are activated within the cell as a result of inter-cell reactions, and finally with respect to all interactions of the cell or cellular environment with a particular Leishmania species.  Infection with Leishmania parasites is a complex process, including multiple hosts and means of transmission.  The differing strains of Leishmania can produce differing types of chronic infection.  The prior art notes that this area of study is unpredictable, comprises contradictory data, and that changes in a previously unknown or minor element of a model can provide widely inaccurate results when compared to natural processes in vivo. Even once the model is built, complex sets of algorithms, equations, and data are required to perform the in silico stimulation and validations of the results of that simulation.  Thornburgh is a recent example of the vast complexity required only for a single cell, without any infectious processes.  Perturbing in silico models may seem as simple as removing a protein from an equation, but as demonstrated by Thornburg, these types of experiments have unexpected or invalid results when incomplete or partial models are utilized.  Further, the recognition of potent immunostimulatory molecules, peptides or proteins is an entire separate portion of immunoinformatics, where sophisticated algorithms are applied to protein / peptide/ sequence or structure information to attempt to predict a three dimensional shape, and the ability of the predicted structure or shape to interact with immune system elements to produce an effective immune system response and the clearance of the parasite, or the reduction of symptoms of infection.  
h) The claims are broad because they are drawn to methods of generating an in silico model of infection using Leishmania, APC and T cells, applying immune response equations set forth as EQ 1-3, validating responses, perturbing the model to identify immunostimulatory proteins, and utilize the output to represent an effective anti-leishmania response, or identify the output proteins as suitable immunotherapeutic targets.
The skilled practitioner would first turn to the instant specification for guidance to create the Leishmania-APC-T-cell model. However, the instant specification does not provide specific guidance to practice these embodiments. As such, the skilled practitioner would turn to the prior art for such guidance, however, the prior art shows that such efforts require intense scrutiny of large amounts of data, complex mathematic operations and model systems, and that integrating all necessary and sufficient elements into a single virtual model requires sophisticated statistical methods, computer modeling, and a clear understanding of each element in the cell under normal and infected conditions.. Finally, said practitioner would turn to trial and error experimentation to determine the necessary and sufficient elements, constituents, metabolites, pathways, genes, regulatory elements, pathway crosstalk, specific immune response data et al. to create the Leishmania-APC-T-cell, and use it as set forth in the claims. 
As set forth in MPEP 2163: “"The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.”
MPEP 2163: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).”
Additionally, the predictability of the subject matter of the claims is a major factor in determining whether a specification provides written description of the invention. “for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. For example, disclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim. See, e.g., Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021.”
When a claim recites computer implemented specialized functions, such as “constructing Leishmania-APC-T-cell pathway model”, the courts have been firm in the distinction between one of skill being able to write an algorithm for the claimed function, and whether Applicant has properly provided a specification with a “sufficiently precise description of the “corresponding structure” to satisfy the written description requirement. (Blackboard, et al. MPEP 2181.).
	Citations from 112 (a) and (b) rejections were provided in the previous action. 
Applicant’s arguments:
	Applicant’s arguments with respect to the written description rejection have been carefully considered but are not persuasive.  Applicant’s reliance on the Mussel paper is not sufficient to overcome the reasoned bases for a lack of written description of the entirety of the scope of the rejected claims.  The disclosure of the instant application was found to be deficient for more reasons than the lack of specific details regarding the BOOLNET software.  Even if the Mussel paper had been of record, the specification fails to set forth the particular processes used, the changes in any parameter that were applied, and how these processes were applied to the data at hand, for the required model, for selecting immune-stimulatory proteins, or an effective anti-Leishmania response.  The recitation of the BOOLNET software is not an incorporation by reference of every limitation of the software, for that particular version.  One cannot incorporate essential subject matter by incorporation by reference statements.  This is not a disclosure of the full set of algorithms, parameters, and combinations required to be considered in possession of the claimed invention.  Additional information beyond that of BOOLNET was also required as set forth above.  
	MPEP 2163: “"The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
	“Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1248, 64 USPQ2d 1344, 1353 (Fed. Cir. 2002) (Claim for a method of inhibiting sprout growth on tubers by treating them with spaced, sequential application of two chemicals was held invalid for lack of adequate written description where the specification indicated that invention was a method of applying a "composition" containing the two chemicals.); Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (claims to a sectional sofa comprising, inter alia, a console and a control means were held invalid for failing to satisfy the written description requirement where the claims were broadened by removing the location of the control means); Johnson Worldwide Assoc. v. Zebco Corp., 175 F.3d 985, 993, 50 USPQ2d 1607, 1613 (Fed. Cir. 1999) (stating that, in Gentry Gallery, the "court’s determination that the patent disclosure did not support a broad meaning for the disputed claim terms was premised on clear statements in the written description that described the location of a claim element--the ‘control means’ --as ‘the only possible location’ and that variations were ‘outside the stated purpose of the invention.’ … Gentry Gallery, then, considers the situation where the patent’s disclosure makes crystal clear that a particular (i.e., narrow) understanding of a claim term is an ‘essential element of [the inventor’s] invention.’"); see also Tronzo v. Biomet, 156 F.3d at 1158-59, 47 USPQ2d at 1833 (Fed. Cir. 1998) (claims to generic cup shape were not entitled to filing date of parent application which disclosed "conical cup" in view of the disclosure of the parent application stating the advantages and importance of the conical shape.).”
“A claim that omits an element that applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962) ("[O]ne skilled in this art would not be taught by the written description of the invention in the specification that any ‘aryl or substituted aryl radical’ would be suitable for the purposes of the invention but rather that only certain aryl radicals and certain specifically substituted aryl radicals [i.e., aryl azides] would be suitable for such purposes."(emphasis in original))”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite in silico processes.
With respect to step  (2A)(1) The claims recite an abstract idea of creating a virtual simulation of a Leishmania-APC-T-cell pathway model, with a goal of identifying combinations of proteins which lead to an “effective anti-leishmania response”. A natural law is encompassed by the claims, which create an in silico model of an in vivo process and correlate the results of the model process, to identify possible treatments. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claim 1 is independent.
	Mental processes recited in claim 1 as amended include:
“(i) constructing a Leishmania-APC-T-cell pathway model of Antigen Presenting Cell (APC) and T-cell signaling events occurring during Leishmania invasion by integrating into a protein network inter-cellular and intra-cellular protein-protein interactions occurring between proteins expressed by APCs, T-cells, and Leishmania during Leishmania invasion;” (a mental step of selecting data, and integrating the data into a “pathway model” which uses a computing environment, or uses a computer as a tool.)
“(ii) simulating immune responses during Leishmania invasion based on the Leishmania- APC-T-cell pathway model by translating the protein- protein interactions occurring between proteins expressed by APCs and T-cells into equations using AND, OR and NOT logical gates to obtain representations of immune responses in Leishmania invasion characterized by equations selected from the group consisting of [EQ 1-3]” (a mental step of applying data to the pathway model, and observing a result, using a computing environment or using a computer as a tool. Alternatively a mathematic concept of performing the calculations required for the equations, which then provide results which are “simulated immune responses”)
“(iii) validating the immune responses;” (a mental step of comparing data, and making a judgement as to whether a result is valid, using a computer as a tool, or using a computing environment.)
 “(iv) perturbing the validated simulated immune responses by assigning proteins in the Leishmania-APC-T- cell pathway model a binarized value corresponding to up- or down-regulation of expression of the proteins in the model to identify immune-stimulator proteins from the APCs and the T-cells;” (a mental step of changing elements of the pathway model, and observing a result, using a computing environment or using a computer as a tool.)
“(v)” has no limitation associated with it.
“(vi) identifying a combination of the up-or down-regulated proteins as immune-stimulators for producing an effective anti-Leishmania response, said immune-stimulators being suitable as immunotherapeutic targets for treatment of leishmaniasis.” (a mental step of “identification” or analysis or judgement of the results, using a computer as a tool, or in a computing environment.)
Natural law embraced by claim 1:
The Leishmania-APC-T-cell model represents a naturally occurring state of the parasite and the particular host cells, and cellular environment during Leishmania invasion of the host.  As such, the model includes correlating the naturally occurring principles/ relations within the model, and the results of performing the steps using the model, with the selection of treatments for Leishmania. 
	Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 does not provide any additional elements which practically apply any judicial exception, or integrate any judicial exception into a practical application.
	Claim 1 implies the additional non-abstract element of a computer system by the use of the term “in silico method” in the preamble.
	The claims do not describe any specific computational steps by which the computer system performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception(s).  Hence, these are mere instructions to apply the judicial exception(s) using a computer, and therefore the claim does not recite integrate that judicial exception into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2-9 and 13 have been analyzed with respect to 2A-2.  Dependent claims 2-9 are each directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Claim 13 is a description of a result.  Outputting steps which output particular proteins do not integrate any judicial exception into a practical application.
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	Claim 1 does not provide any additional elements therefore there are no limitations which would amount to an inventive concept.
	With respect to claim 1:the computer system implied to be used in the invention does not rise to the level of significantly more than the judicial exception.  Each of MILSEE (2014; Written Opinion) DOYLE (2009; Written Opinion) and CARTER (2010; Written Opinion) disclose computer systems or computing elements meeting the implied computer system or in silico system related to Leishmania systems or pathway information.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art.  The claims do not recite any specific computer system elements, and the structures implied by the term “in silico method” are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	With respect to claim 1: the implication of a computer system as an additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  Above, the additional limitations were shown to be routine and well known in the art by the citations of Milsee, Doyle and Carter (each cited by the Written Opinion). These implied limitations in addition to the law of nature do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(b)&(c).)
	Dependent claims 2-9 and 13 have been analyzed with respect to step 2B. Dependent claims 2-9 each provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Claim 13 describes a generic output of results.  Generic output steps fail to provide a specific inventive concept as they are a completely routine element of the scientific method.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the judicial exception (comprising the model, and all of steps (i-vi) of claim 1), performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: this claim, while computer-implemented, is wholly a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:

It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  

Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims. 

 One approach to clearly placing an improvement argument on the record is to show that:
 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 
2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 
3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  

As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Applicant’s arguments:
	Applicant’s arguments with respect to the rejection under 35 USC 101 have been carefully considered, but are not persuasive.  With respect to the assertion that the examiner oversimplified the claims, with respect to identifying abstract limitations, a natural law, or any additional limitations, those arguments are not persuasive.  
	The examiner fully addressed each limitation of claim 1, with respect to whether each limitation recites: an abstract idea, or a naturally occurring correlation.  With respect to identifying abstract limitations- each limitation provided in claim 1 recites a type of abstract idea, including the category of mental steps, which may occur in the presence of a computer or using a computing environment as a tool.  The abstract ideas identified in the independent claim are the same as those identified as mental processes, concepts performed in the human mind including observations, evaluations, judgements and opinions, in MPEP 2106.04.
	With respect to the claims reciting mental steps, with or without a computer, “the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of binary- coded decimal numerals to pure binary numerals can be done mentally,”  i.e., "as a person would do it by head and hand").”  MPEP 2106.04 “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681,1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307,1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. FirstChoice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping” was an abstract idea because it could be "performed by humans without a computer").
	With respect to the identification of certain steps as mental processes, and whether the human mind is equipped to perform the steps classified as mental processes: there is no step in the claim which requires an element which cannot practically be performed in the human mind because there are no limitations requiring an element such as a GPS receiver, specific computer-integrated elements such as network monitors or network packets, nor are there specific limitations to a multistep encryption of data for computer-to-computer communication.  No modified computer structures, such as self-referential tables, neural networks, or artificial intelligence are present in the claims.  (See SRI Int’l, Inc. v. Cisco Systems, Inc., (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"); CyberSource, (as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’). MPEP 2106.04. IIA)
	Additionally, the amount of data, in and of itself is not a limitation which takes a process out of the realm of the human mind.  It is the process performed on that data which is the mental step, and mental steps identified in the claims do not have to be fastest, most efficient, or require specialized computing elements.  Data selection, and organization, data comparison, data perturbation, deletion or removal based on certain characteristics of each piece of data, as well as observing and identifying results can all be performed in the human mind, albeit very slowly, using pen and pencil, and faster using the general purpose computer as a tool or in a computing environment.  Computations on large amounts of data performed mentally, or with paper and pencil, would take considerable time and effort, that is of course, the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error (assuming no error in user input). Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, (Fed. Cir. 2010) (holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations).
	Once the presence of at least one judicial exception is recited in the claim, the additional elements are probed for integration into a practical application. If no integration into a practical application is provided by the additional elements, then the additional elements are considered, alone and in combination with the judicial exception to see if the claims recite significantly more than that exception. MPEP 2106.04-.06.
	The examiner clearly set forth that each of steps (i), (ii), (iii), (iv), and (vi) recite mental processes performed in a computing environment.  Step (v) had no limitation associated with it. Claim 1 recites no other limitations outside those identified as the abstract idea.  The preamble did not provide any actual positively recited additional elements.  The claim does not actively recite any computers, computer systems, or the like. All the limitations of claim 1 are considered to make up the abstract idea.  Therefore, on its face it cannot provide integration into a practical application. MPEP 2106.04(d)(III).
	Any argument that somehow the recitation of “in silico” actually requires a specific machine, or interaction with specific structures of a machine are not persuasive.  Merely stating in silico in the preamble, or in a step, is an indication that some or all of the steps are performed in a computing environment.  This recitation has no implication of any specific computer system elements.  This does not require assessment as an additional limitation, as the recitation merely implies that some or all are performed in a generic computer system, and does not provide any special computer-related structures such as multiple parallel processors, or specific artificial intelligence operations, or specific machine learning operations.  This recitation of “in silico” does not provide any specific integrated computer structures and processes such as self-referencing tables as in Enfish, nor is it equivalent to the computerization of rules not previously able to be computerized as in McRO.
	To attempt to help Applicant, the examiner did consider the implication of the use of a general purpose computer system as an additional limitation, however, as it is recited at the highest level of generality and merely appears to require a general purpose system, this implication does not integrate the judicial exceptions into a practical application.  Additionally, this implied limitation in addition of a computer system was shown to be completely routine, well-understood and conventional in the study of Leishmania, in bioinformatics, and in the creation of a model system.  Therefore, claim 1 does not set forth any limitation in addition which would lead to a positive analysis under 35 USC 101.  The implied limitation would fail to provide the practical application and/or the inventive concept, as the implied general purpose computer system does not meet the requirements as set forth in MPEP 2106.  
With respect to the presence or absence of rejections based on prior art, Applicant is pointed to see Diehr, 450 U.S. at 188-89 (“[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”). Putting this into practice, the Federal Circuit has held that “a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (holding claims to a method for converting a hardware-independent user description of a logic circuit are ineligible because the use of assignment conditions as an intermediate step in the translation process is an aid to a mental process and does not change the nature of the claims to being directed to more than an abstract idea).
With respect to arguments that the claims provide an improvement, any improvement or non-routine step or nonconventional element cannot be found in the judicial exceptions alone. “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).” The additional limitations are considered both alone and in combination to determine whether they provide “significantly more” than the judicial exception. As claim 1 does not set forth any additional limitations, there is no basis to provide an improvement.  MPEP 2106.04(d)(III).
Further, with respect to the arguments regarding the alleged improvement, it is unclear that the independent claims recite all the necessary and sufficient steps required to achieve that improvement. MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102- 03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.”
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1672